Citation Nr: 0933671	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  02-21 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for enucleation of the right 
eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from 
November 1945 to April 1947.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which denied the Veteran's petition to reopen his 
previously denied claim for service connection for right eye 
enucleation.  

In July 2004, for good cause shown, the Board advanced the 
case on the docket.  38 U.S.C.A. § 7107(a) (West 2002); 38 
C.F.R. § 20.900(c) (2008).  Also in July 2004, the Board 
issued a decision denying his petition to reopen his claim, 
and he appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).

In January 2006, during the pendency of the appeal to the 
Court, the Veteran's attorney and VA's Office of General 
Counsel (representing the Secretary) filed a joint motion 
requesting that the Court vacate the Board's decision and 
remand the case for further development and readjudication.  
The Court granted the joint motion in a January 2006 order 
and returned the case to the Board for compliance with the 
directives specified.  In July 2006, to comply with the 
Court's order, the Board remanded this case to the RO via the 
Appeals Management Center (AMC).

The AMC has since completed the requested development, 
continued to deny the petition to reopen the claim in a July 
2009 supplemental statement of the case (SSOC), and returned 
the file to the Board for further appellate consideration.




FINDINGS OF FACT

1.  The Veteran did not appeal the RO's February 1958 rating 
decision denying his petition to reopen his previously denied 
claim of entitlement to service connection for enucleation of 
the right eye.

2.  The additional evidence submitted or otherwise obtained 
since that February 1958 rating decision is cumulative or 
redundant of evidence previously of record and already 
considered and does not provide the facts necessary to 
substantiate this claim for service connection for 
enucleation of the right eye.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for enucleation of 
the right eye.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. §§ 3.104, 3.156, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in August 2006 
and June 2009, the RO and AMC, on remand, advised the Veteran 
of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For a 
claim, as here, pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement 
that VA also request that he submit any evidence in his 
possession that might substantiate his claim.  See 73 FR 
23353 (Apr. 30, 2008).

Furthermore, those letters, sent on remand to comply with the 
Board's July 2006 remand directives, also provided notice in 
compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006), 
wherein the U.S. Court of Appeals for Veterans Claims (Court) 
held that VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and of the 
evidence and information that is necessary to establish 
entitlement to the underlying benefit being sought, which, 
here, is service connection.  To satisfy this requirement, VA 
adjudicators are required to look at the bases of the denial 
in the prior final decision and provide the claimant with a 
notice letter that describes what evidence would be necessary 
to substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 
2006), wherein VA's Office of General Counsel issued informal 
guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
It equally deserves mentioning that those letters sent on 
remand, to comply with the Board's July 2006 remand 
directives, also informed the Veteran of the downstream 
disability rating and effective date elements of his claim - 
in the event his claim is reopened and service connection 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  

It also is inconsequential that the RO and AMC did not 
provide those August 2006 and June 2009 letters until after 
(as opposed to before) initially adjudicating the Veteran's 
petition to reopen his claim in the August 2002 decision at 
issue in this appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  This is because, since 
providing those additional VCAA notices on remand, 
albeit post-adjudicatory, the AMC has gone back and 
readjudicated the petition to reopen the claim in the July 
2009 SSOC, including considering any additional evidence 
received in response to that additional notice.  This is 
important to point out because if there was no notice prior 
to the initial adjudication of the claim or, if provided, it 
was inadequate or incomplete, this timing error nonetheless 
can be effectively "cured" by providing any necessary VCAA 
notice and then going back and readjudicating the claim - 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  And this has indeed occurred here, 
reconsideration of the petition to reopen the claim since 
providing all necessary VCAA notice on remand.

It further deserves mentioning in this regard that, in 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, in Shinseki 
v. Sanders, 556 U. S. ___ (2009), the Supreme Court of the 
United States reversed the Federal Circuit's holding.  
The Supreme Court held that the Federal Circuit had placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice.  (slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'"  Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information 
was necessary to substantiate his claim had a "natural 
effect" of prejudice, but that deficiencies regarding what 
portions of evidence VA would obtain and what portions the 
Veteran must provide did not.  (slip. op. at 3).  



Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, the Veteran has not alleged any prejudicial error in 
the timing or content of the VCAA notice provided (or not 
provided) since the July 2009 SSOC readjudicating the 
petition to reopen his claim.  And, again, the fact that the 
AMC has reconsidered his petition to reopen his claim since 
providing all necessary VCAA notice in turn means the timing 
error in the provision of that notice it is ultimately 
inconsequential and, therefore, at most nonprejudicial, i.e., 
harmless error.  38 C.F.R. § 20.1102.

As further reason for vacating the Board's prior decision, 
the joint motion provides that VA had failed to adequately 
assist the Veteran in obtaining evidence prior to the August 
2002 rating decision.  Specifically, the RO had obtained 
computer-generated records from the VA Medical Center (VAMC) 
in Clarksburg, West Virginia, printed on June 12, 2002, with 
pages numbered 1 through 21.  But pages 3 through 8 were 
missing and a hand-written note on page 1 indicated pages 3 
through 8 "were blank."  The joint motion therefore concluded 
that VA did not satisfy its obligations under the VCAA 
because it had failed to make any attempt to inquire about 
these missing pages.  So, on remand, the Board directed that 
the RO/AMC conduct an inquiry to determine whether any 
records are actually missing or whether the blank pages were 
due to a computer or printing error.  A June 2009 letter, on 
remand, confirms this inquiry was undertaken and that 
the blank pages were an error, not reflecting any missing 
pages.

Further concerning the duty to assist, the RO and AMC 
obtained the Veteran's service treatment records (STRs), 
service personnel records (SPRs), private medical records, 
and VA medical records.  And the Veteran recently indicated 
on his August 2009 SSOC notice response form (following 
receipt of the July 2009 SSOC) that he has no other 
information or evidence to submit.  He therefore asked that 
the AMC return his case to the Board for further appellate 
consideration as soon as possible.  And so, as there is no 
indication that any additional evidence remains outstanding, 
the Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  The Board is also satisfied as to 
substantial compliance with its July 2006 remand directives.  
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 
13 Vet. App. 141, 146-47 (1999). 

II.  Whether there is New and Material Evidence to Reopen the 
Veteran's Claim

The RO first considered and denied the Veteran's claim for 
service connection for enucleation of the right eye in a 
September 1947 rating decision.  The RO originally denied the 
claim because it determined the injury had pre-existed the 
Veteran's military service and had not been aggravated or 
subjected to a superimposed injury during his service.  In 
denying the claim, the RO considered the Veteran's STRs 
showing he had a right phthisis bulbae following an injury in 
December 1940, so nearly 5 years before beginning his 
military service in November 1945.  In that pre-service 
incident, he was struck in his right eye by an arrow, 
resulting in no light perception in this eye.  That injury 
was determined to have 
pre-existed his service and was not incurred or aggravated in 
the line of duty.

In November 1945, the month he started serving on active duty 
in the military, the Veteran was seen for complaints of 
recurrent pain and redness of the right eye, whereupon 
enucleation of the right eye was recommended to relieve 
tenderness and inflammation.  In December 1945, he had 
surgery for enucleation of his right eye with a glass 
implant.

Following the issuance of the aforementioned rating decision, 
the Veteran submitted a statement from J.S.M., M.D., which 
stated that the Veteran's eye was "quiet" and "clear," 
without signs of a "sympathetic condition," when he entered 
the military and, thus, enucleation was unnecessary prior to 
his service.  Dr. J.S.M. opined that "[w]hatever condition 
arose later would naturally relate to [the Veteran's] army 
service."  In an October 1947 rating decision, the RO 
confirmed and continued the previous denial of the Veteran's 
claim of entitlement to service connection on the basis that 
the statement from Dr. J.S.M. was insufficient to show that 
the enucleation of the right eye was incurred or aggravated 
as a result of the Veteran's military service.

A July 1948 rating decision was issued following the receipt 
of additional clinical records by the RO.  In that decision, 
the RO confirmed and continued the October 1947 rating 
decision.

In October 1953, the Veteran submitted a medical affidavit in 
an attempt to reopen his previously denied claim of 
entitlement to service connection for enucleation of the 
right eye.  According to the affidavit, the Veteran reported 
an injury to his right eye by means of a bow and arrow prior 
to his service, which became infected after his entry into 
service, and subsequently necessitated removal of the eye and 
a prosthesis.  Upon examination, there were no abnormal 
findings other than the prosthesis in the right orbit.  The 
diagnosis was loss of the right eye.  The RO, in a November 
1953 rating decision, denied the Veteran's petition to reopen 
his claim.



In December 1957, the Veteran again petitioned to reopen his 
previously denied claim of entitlement to service connection.  
At that time, he did not submit any new evidence, but instead 
repeated his belief that the evidence of record, in 
particular, his STRs and the September 1947 statement from 
Dr. J.S.M., showed he was entitled to service connection for 
enucleation of his right eye.  In a subsequent February 1958 
rating decision, however, the RO confirmed the denial of 
service connection on the basis that there was no evidence 
that the Veteran had sustained an injury to his right eye 
subsequent to his pre-service injury to this eye, or that he 
had any active eye disease or pathology caused by his 
military service.  In rendering that decision, the RO noted 
that his service treatment records confirmed the pre-service, 
December 1940, injury to his right eye and that he had 
complained of pain in this eye following his entrance into 
service.

The Veteran filed his current petition to reopen his claim in 
May 2002.  The RO approached his claim properly, as an issue 
of whether new and material evidence had been received to 
reopen this previously denied claim.  And in an August 2002 
decision the RO found that the evidence received since the 
prior denials was new, but still not material, as the VA 
medical records obtained on the Veteran's behalf did not show 
that his enucleation of the right eye was related to his 
service in the military - rather, a natural progression of a 
pre-existing condition.  This appeal ensued.

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim to adjudicate it 
on a de novo basis.  See Barnette v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996); see, too, Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  If the Board finds that no such 
evidence has been submitted, then the analysis must end, and 
the RO's determination in this regard becomes irrelevant, as 
further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  See Barnett at 
1383-1384.  See also Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)) and 
VAOPGCPREC 05-92 (March 4, 1992).

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
(NOD) must be filed to initiate an appeal of any issue 
adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1).  
If an NOD is not filed within one year of notice of the 
decision, the RO's determination becomes final and binding on 
the Veteran based on the evidence then of record.  
See 38 U.S.C.A. § 7105(c).  In addition, where the Veteran 
files a NOD, but fails to perfect his appeal within sixty 
days of the date on which the SOC was mailed or within one 
year from the date of mailing the notice of the decision by 
filing a substantive appeal (e.g., a VA Form 9 or equivalent 
statement), the RO's determination becomes final and binding 
on him based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. §§ 20.204(b), 20.302(b), 20.1103.  
Once an RO's decision becomes final and binding, absent 
submission of new and material evidence, the claim may not be 
reopened or readjudicated by VA.  See 38 U.S.C.A. § 5108.

In this particular case at hand, the Veteran did not file an 
NOD after the most recent final and binding February 1958 
rating decision denying the petition to reopen his claim.  
See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the 
evidence to be considered in making this new-and-material 
determination is that added to the record since the last 
final denial on any basis).  Therefore, that rating decision 
is final and binding on him based on the evidence then of 
record, and it is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156, 
20.302, 20.1103.  However, if there is new and material 
evidence since that decision, the claim must be reopened and 
the former disposition reviewed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed, but 
only for the limited purpose of determining whether the claim 
should be reopened (not whether service connection is 
ultimately warranted).  See Justus v. Principi, 3 Vet. App. 
510 (1992).  See, too, Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").

For evidence to be sufficient to reopen a previously denied, 
unappealed claim, it must be both new and material.  That is 
to say, if the evidence is new, but not material, the inquiry 
ends and the claim cannot be reopened.  See Smith v. West, 
12 Vet. App. 312, 314 (1999).

The question of whether evidence is "new and material" is 
determined by considering 38 C.F.R. § 3.156(a).  The Board 
notes that new regulations redefine what constitutes "new and 
material evidence" and clarify the types of assistance 
VA will provide to a claimant attempting to reopen a 
previously denied claim.  See 38 C.F.R. §§ 3.156(a), 3.159(c) 
(2008).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
at 45,620.  So as the current claim was filed in May 2002, 
the new version of the regulation is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a).

As already explained, the RO has denied the Veteran's claim 
for service connection for right eye enucleation (and his 
petitions to reopen this claim) on the several 
prior occasions (see the RO's September 1947, October 1947, 
July 1948, and November 1953 rating decisions) because it 
determined he had injured this eye prior to beginning his 
military service and since the pre-existing condition was not 
aggravated or subjected to a superimposed injury during his 
service.  So as the Board explained when remanding this case 
in July 2006, in part to provide VCAA Kent notice explaining 
this basis of the prior denials, in order for him to reopen 
his claim for service connection for this condition he must 
provide new evidence or information supporting the theory 
that the danger of sympathetic ophthalmia, which led to the 
right eye enucleation, was not a natural progression of his 
right eye injury.  In other words, he must show there was an 
aggravation of his pre-existing right eye injury during 
service beyond its natural progression or that a superimposed 
injury was incurred requiring the right eye enucleation.

Unfortunately, the evidence that has been added to the record 
since the RO's most recent final and binding decision in 
February 1958 denying the petition to reopen this claim for 
service connection for enucleation of the right eye does not 
address these prior evidentiary deficiencies, so this 
additional evidence is insufficient to reopen the claim.  
This additional evidence includes photocopies of the 
Veteran's service treatment records.  But his service 
treatment records were on file when the RO previously decided 
his claim in February 1958, and indeed when the RO also 
denied his claim on the several occasions prior to that 
(initially in September 1947 and later in October 1947, July 
1948, and November 1953).  So merely submitting additional 
photocopies of these same records concerning his treatment in 
service is not new evidence because these records already 
have been considered in those prior denials of his claim 
(both initially on the underlying merits and subsequently 
when trying to reopen the claim).  See 38 C.F.R. § 3.156(a).  

The additional evidence at issue also includes several 
personal statements from the Veteran, but essentially just 
reasserting the same theory of his purported entitlement to 
service connection for the enucleation of his right eye 
because his eye was removed while he was in the military (as 
opposed to prior to service), upon the recommendation of 
military physicians, and that the removal was considered to 
be in the line of duty.  He also continues to reassert that 
his right eye removal, in and of itself, suggests aggravation 
of the condition while in service, as such a requirement to 
have the eye surgically removed is not a natural progression 
of the pre-existing condition.  See, e.g., his April 2003 
statement.  But this is the same argument he has always made, 
including prior to the RO denying his claim in February 1958.  
So merely reiterating these arguments, without independent 
verification, is not new evidence.  Cf. Bostain v. West, 11 
Vet. App. 124 (1998) (lay hearing testimony that is 
cumulative of previous contentions considered by 
decisionmakers at time of prior final disallowance of the 
claim is not new evidence).  See also Reid v. Derwinski, 2 
Vet. App. 312 (1992).

This is especially true because if, as here, a pre-existing 
disability is noted upon entry into service, the Veteran 
cannot bring a claim for service connection for 
that disability, but he may bring a claim for service-
connected aggravation of that disability.  In that case, 
38 U.S.C.A. § 1153 applies and the burden falls on him to 
establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed. Cir. 1994).  And independent medical evidence is needed 
to support a finding that the pre-existing disorder increased 
in severity during service beyond its natural progression.  
See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe 
v. Brown, 7 Vet. App. 238, 246 (1994).  The presumption of 
soundness - when entering service - attaches only where 
there has been an induction examination during which the 
disability about which the Veteran later complains was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  Moreover, only in that circumstance would VA then, 
in turn, be required to show by clear and unmistakable 
evidence both that the condition in question existed prior to 
service and that it was not aggravated during service beyond 
its natural progression.  VAOPGCPREC 3-2003 (July 16, 2003); 
see also Cotant v. Principi, 17 Vet. App. 116, 131 (2003), 
citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Mere temporary or intermittent flare-ups of a pre-existing 
injury or disease during service are insufficient to be 
considered "aggravation in service", unless the underlying 
condition, itself, as contrasted with mere symptoms, has 
worsened.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. 
Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the 
Court held that the presumption of aggravation does not 
attach even where the pre-existing disability has been 
medically or surgically treated during service (here, to 
remove the Veteran's right eye and replace it with a 
prosthesis, to in turn prevent similar loss of vision in his 
other, i.e., left eye, which would have resulted in total 
blindness had he also lost vision in that other eye) and the 
usual effects of treatment have ameliorated disability so 
that it is no more disabling than it was at entry into 
service.

Only if the Veteran managed to show a chronic worsening of 
the pre-existing condition during his service would the 
presumption of aggravation apply and, in turn, require the 
Board to show that the worsening during service was not 
beyond the condition's natural progression.  The presumption 
of aggravation applies only when pre-service disability 
increases in severity during service.  Beverly v. Brown, 9 
Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 
204, 206-207 (1991)

The additional evidence the Veteran has submitted since 
February 1958, or which otherwise has been obtained, does not 
establish this important point.  This includes his post-
service VA treatment records through April 2008 and 
post-service treatment records from two private hospitals - 
M.G.H. and F.G.H.  Although his post-service treatment 
records are new, in that they were not previously of record 
and therefore not previously considered, these records refer 
only to the present evaluation and treatment, i.e., the 
current diagnosis and severity, of his right eye prosthesis.  
See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) 
(medical records describing the Veteran's current condition 
are not material to issue of service connection and are not 
sufficient to reopen claim for service connection based on 
new and material evidence.).  

In short, the Veteran's post-service treatment records are 
not new and material because they do not provide new evidence 
or information supporting the theory that the danger of 
sympathetic ophthalmia, which led to the right eye 
enucleation, was not a natural progression of his pre-service 
right eye injury.  That is to say, these additional records 
do not raise a reasonable possibility of substantiating his 
claim.  See Hickson v. West, 11 Vet. App. 374, 378 (1998); 
Spalding v. Brown, 10 Vet. App. 6, 11 (1996); Moray v. Brown, 
5 Vet. App. 211, 214 (1993).

Accordingly, the Board finds that the Veteran has not 
submitted new and material evidence to reopen his claim for 
service connection for enucleation of the right eye.  And in 
the absence of new and material evidence, the benefit-of-the-
doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

The petition to reopen the claim for service connection for 
enucleation of the right eye on the basis of new and material 
evidence is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


